 


109 HR 1513 IH: To exempt from the Freedom of Information Act certain photographic images of deceased persons that are taken by or for medical examiners.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1513 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To exempt from the Freedom of Information Act certain photographic images of deceased persons that are taken by or for medical examiners. 
 
 
1.Exemption from the Freedom of Information Act of certain photographic images of deceased persons taken by or for medical examinersSection 552(b) of title 5, United States Code, is amended— 
(1)in paragraph (8), by striking or at the end; 
(2)in paragraph (9), by striking the period and inserting ; or; and   
(3)by inserting after paragraph (9) the following: 
 
(10)copies, reproductions, or facsimiles of any photograph, negative, or print, including instant photographs and videotapes, of the body, or any portion of the body, of a deceased person, taken by or for a medical examiner at the scene of the person’s death or in the course of a post mortem examination or autopsy of the person made by or caused to be made by a medical examiner.. 
 
